Citation Nr: 1440290	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to non service-connected pension, to include special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1947 to January 1949 and February 1951 to March 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to non service-connected pension, to include SMP.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claim.

The Veteran testified before the undersigned at an April 2013 hearing at the RO (Travel Board hearing).  A hearing transcript has been associated with the claims folder.

In May 2013, the Board remanded the appeal for additional development.  The development has been completed and the appeal has returned to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since December 10, 2009, the Veteran's countable income has exceeded the applicable maximum annual pension rate (MAPR) for nonservice-connected pension benefits.






CONCLUSION OF LAW

The criteria for receipt of nonservice-connected pension benefits, since December 10, 2009, have not been met.  38 U.S.C.A. §§ 501, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due process considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's claim has been denied due to excessive income.  He does not dispute the amount of his income or that it exceeds the limits for payment of pension.  A November 2013 letter specifically instructed him to provide medical expenses for each calendar year from December 2009 to the present.  He has not responded to this notice.  In this instance, the case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable to the issue of entitlement to nonservice-connected pension benefits, to include SMP.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claim, including unreimbursed medical expenses.  The Veteran does not allege that he was prejudiced by the hearing and no prejudice is found by the Board.  

In compliance with the Board's May 2013 remand, VA obtained updated Social Security Administration (SSA) income records for the Veteran and his spouse.  The RO sent the Veteran and his representative a November 2013 letter requesting that he provide annual medical expenses from December 2009 to the present.  A supplemental statement of the case was issued in May 2014.  The record is in substantial compliance with the May 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The above record shows that the Veteran is not prejudiced by the notice and development of the claim, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid by the beneficiary.

The maximum annual pension rate (MAPR) is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  In this case, the Veteran has one dependent, his wife.  His wife has demonstrated the need for aid and attendance beginning from the beginning of the claims period.  (See October 2009 private physician report and July 13, 2011 date of admission to Alzheimer's residence at a private assisted living facility).  Thus, the appropriate MAPR is for aid and assistance with one dependent. 

The evidence concerning the Veteran's non-SSA household income and medical expenses is limited to his December 2009 reports.  On his initial claim, the veteran reported received an annual SSA income of $16,956 for himself and $9240 for his wife.  His wife also had a private pension with an annual benefit of $6360 and he received an annual interest payment of $24.  

For the year 2009, he reported numerous medical expenses that were paid by him prior to December 10, 2009.   Unfortunately, these expenses were accrued prior to the Veteran filing his claim and cannot be considered.   

For 2010 and 2011, the Veteran would be eligible for improved pension if his countable family income was less than $23,369.  SSA reports that the Veteran has approximate annual SSA benefits of $18,108 and his wife has approximate annual SSA benefits of $10,396.  Their household SSA benefits are approximately $28,505.

For 2012, the Veteran would be eligible for improved pension if his countable family income was less than $24,239.  SSA reports that the Veteran has approximate annual SSA benefits of $18,766 and his wife has approximate SSA benefits of $10,764.  Their household SSA benefits are approximately $29,530.

For 2013, the Veteran would be eligible for improved pension if his countable family income was less than $24,652.  SSA reports that the Veteran has approximate annual SSA benefits of $19,078 and his wife has approximate annual SSA benefits of $10,944.  Their household SSA benefits are approximately $30,022.   The 2013 SSA report indicates that the Veteran pays about $1260 annually in Medicare Part B premiums and that his wife's premium are paid by the state.  In 2013, the medical expense exceeding $816 qualify for a deduction from countable income.  Thus, their household income is reduced by $444 due to the withheld Medicare Part B premiums for a countable income of $29,578.   

Again, the evidence is limited to information provided by the SSA.  The Veteran submitted statements from his assisted living facility.  However, the reports are unclear as to the approximate value of the medical services provided versus general room and board, which cannot be deducted from countable income.  At the hearing, the Veteran indicated that his spouse began receiving Medicaid financial assistance for nursing home care.  The reasonable inference from his report is that he is not personally liable for her care and would not be eligible to deduct her nursing care costs from countable income.

VA notified the Veteran that his claim was denied due to excessive income in the initial March 2010 rating decision and subsequent RO adjudications in July 2012 and May 2014.  At the April 2013 hearing, he demonstrated actual knowledge that his claim had been denied due to excessive income.  The Veteran was provided with a November 2013 notice letter requesting that he submit a medical expense report for each year from December 2009 to the present.  He has not responded.  The requested medical expense report is vital to his claim since the SSA reports show income in excess of the applicable MAPR for each calendar year.

In sum, the available evidence shows that the Veteran has excessive household income to qualify for pension benefits.  Although the Veteran may have qualifying medical expenses to offset his countable income, he has not reported these expenses.  The Board must deny the claim based upon the evidence of record.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  The Veteran is free to reapply for pension benefits in the future if his financial circumstances change.  


ORDER

Entitlement to non service-connected pension, to include special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


